


EXHIBIT 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated
September 22, 2015, is entered into by and between Acacia Research Group LLC, a
Texas limited liability company (the “Company”), and Matthew Vella
(“Executive”), on the following terms and conditions.
BACKGROUND
The Company and Executive desire to enter into this Agreement, subject to the
terms and conditions as set forth below.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Company and Executive, intending to be legally bound, hereby
agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:


1.“Board” shall mean the Board of Directors of Acacia Research Corporation
(“ARC”), a Delaware corporation.


2.“Cause” shall mean any of the following: (i) any act of fraud by Executive in
connection with Executive’s responsibilities to the Company or any of its
affiliates that is materially injurious to the Company or any of its affiliates;
(ii) Executive’s conviction of a felony; (iii) a willful act by Executive that
constitutes gross misconduct and is materially injurious to the Company or any
of its affiliates; or (iv) Executive’s willful and material breach of a material
obligation or material duty under this Agreement or the policies of the Company
or any of its affiliates, which breach in the case of (iii) or (iv) is not cured
within thirty (30) days after written notice thereof is received by Executive.
Executive shall be afforded an opportunity to explain and defend such actions
before the Board.


3.“Code” means the Internal Revenue Code of 1986, as amended.


4.“Disability” means the inability of Executive to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than six (6) months, as determined by a competent physician
selected by the Board and reasonably agreed to by Executive following such
six-month period.


5.“Good Reason” shall mean the occurrence of any of the following events or
conditions without Executive’s written consent:
(a)a material reduction in Executive’s authority, duties or responsibilities;
(b)a material diminution in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report;
(c)a material diminution in Executive’s Base Salary (as defined herein); or
(d)a material change in the geographic location at which Executive must perform
Executive’s duties, except for reasonably required travel by the Company.
Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
thirty (30) days following the occurrence of such event. The Company shall have
a period of thirty (30) days to cure such event or condition (if applicable)
after receipt of written notice of such event from Executive. Any voluntary
termination of Executive’s employment for Good Reason following such cure period
must occur no later than the date that is six (6) months following the initial
occurrence of one of the foregoing events or conditions without Executive’s
written consent.




--------------------------------------------------------------------------------




6. “Involuntary Termination” means Executive’s Separation from Service by reason
of a (i) termination of Executive’s employment by the Company other than for
Cause, death or Disability or (ii) Executive’s resignation for Good Reason.
7.“Separation from Service,” with respect to Executive, means Executive’s
“separation from service,” as defined in Treasury Regulation Section
1.409A-1(h).


8.“Specified Executive” means a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i).


2.Position and Responsibilities. Executive shall be employed and serve as Chief
Executive Officer and President of Acacia Research Corporation and President of
Acacia Research Group LLC. Executive agrees that, at all times during his
employment hereunder, Executive shall be subject to and comply with the
Company’s personnel rules, policies and procedures including but not limited to
the ARC’s and Company’s Insider Trading Policy (attached hereto as Exhibit A),
Sexual Harassment Policy (attached hereto as Exhibit B) and Executive Handbook,
all as may be modified from time to time. Executive shall devote his full
working time and efforts to the Company’s business to the exclusion of all other
employment or active participation in other business interests, unless otherwise
consented to in writing by the Company. This shall not preclude Executive from
(a) devoting time to personal and family endeavors or investments, (b) serving
on community and civic boards, (c) participating in industry or trade
associations, or (d) serving on a board of a public or private company that does
not directly compete with the Company; provided, that (x) such activities do not
materially interfere with Executive’s duties to the Company or create a conflict
of interest, and (y) the Board of Directors shall approve Executive’s service on
any board of directors.


3.Employment. Executive’s employment with the Company may be terminated by the
Company or Executive upon thirty (30) days’ written notice to the other party
for any reason. This arrangement cannot be changed during Executive’s
employment, unless agreed to in writing by the Compensation Committee of the
Board (the “Compensation Committee”).


4.Compensation. For all services rendered by Executive pursuant to this
Agreement, the Company shall pay Executive, subject to his adherence to all of
the terms of this Agreement, and Executive shall accept as full compensation
hereunder, the following:


1.Salary. The Company shall pay Executive an annual salary (the “Base Salary”)
of five hundred and sixty two thousand, eight hundred and twenty six Dollars
($562,826). The Base Salary shall be subject to all appropriate federal and
state withholding taxes and shall be payable bi-weekly, in accordance with the
normal payroll procedures of the Company. The Base Salary shall be subject to an
annual review by the Compensation Committee. In the event of an adjustment to
the Base Salary, the term “Base Salary” shall refer to the adjusted amount.


2.Discretionary Bonus. Executive shall be eligible for discretionary quarterly
bonuses. Such bonuses may be paid in cash, equity awards under the Company’s or
its affiliate’s equity compensation plans, or a combination of cash and equity
awards, and shall be based upon the Compensation Committee’s evaluation of
Executive’s personal performance, overall company performance, and any other
factors that the Compensation Committee elects to consider. This bonus is solely
within the discretion of the Compensation Committee, which may elect to pay
Executive no bonus in any given quarter or quarters. In order to be eligible for
the discretionary bonus, Executive must be continuously employed during the
quarter in which the bonus is earned and in good standing with the Company. Such
discretionary quarterly bonus shall be evaluated and paid (if applicable) in the
fiscal quarter immediately following the recently completed fiscal quarter to
which such bonus relates. Notwithstanding the foregoing, with respect to the
October through December fiscal quarter, any discretionary quarterly bonus shall
be paid no later than March 15th of the following year. The discretionary
quarterly bonus shall be subject to all appropriate federal and state
withholding taxes.






--------------------------------------------------------------------------------




3.Benefits and Perquisites. The Company shall make benefits available to
Executive, including, but not limited to, vacation and holidays, sick leave,
health insurance, and the like, to the extent and on the terms made available to
other similarly situated employees of the Company. This provision does not alter
the Company’s right to modify or eliminate any employee benefit and does not
guarantee the continuation of any kind or level of benefits. All such benefits
shall cease upon the termination of Executive’s employment under this Agreement.
4.Expenses; Travel. The Company shall reimburse Executive for all reasonable
out-of-pocket business and travel expenses incurred in connection with the
performance of Executive’s duties or professional activities on behalf of the
Company in accordance with the Company’s reimbursement policies.


5.Termination of Employment and Severance. Executive shall be entitled to
receive benefits upon termination of Executive’s employment by the Company other
than for Cause as set forth in this Section 5.


1.Involuntary Termination. In the event of Executive’s Involuntary Termination,
Executive shall be entitled to receive the benefits provided in this Section
5.1, subject to Executive’s compliance with Section 5.4:
(a)The Company shall pay to Executive any fully earned but unpaid Base Salary,
earned and accrued but unpaid bonus amounts for any calendar year or calendar
quarter prior to the calendar year or calendar quarter in which Executive’s
termination of employment occurs, unused and accrued vacation and unreimbursed
business expenses through the date of termination at the rate then in effect,
plus all other earned or accrued amounts to which Executive is entitled under
any compensation plan or practice of the Company at the time of termination (the
“Accrued Obligations”) as soon as practicable following the date of Executive’s
Involuntary Termination.


(b)Executive shall be entitled to receive a cash severance payment in an amount
equal to eighteen (18) months of Executive’s Base Salary, payable in a single
lump sum cash payment on the earlier of March 15 of the year following the year
in which Executive is terminated or the first business day of the calendar month
occurring after the sixtieth (60th) day following the date of Executive’s
Separation from Service; provided, however, that if Executive is a Specified
Executive on the date of Executive’s Separation from Service, such payment shall
be made in accordance with Section 10.2 hereof.


(c)Executive shall be entitled to receive a cash payment equal to the annual and
unpaid bonus for the year in which Executive’s Separation from Service occurs
(as determined by the Company in its discretion based on estimated performance
for such year as of the date of Executive’s Separation from Service), prorated
for the number of calendar days worked in such calendar year, which shall be
paid in a single lump sum on the earlier of March 15 of the year following the
year in which Executive is terminated or the first business day of the calendar
month occurring after the sixtieth (60th) day following the date of Executive’s
Separation from Service.


(d)Executive shall be entitled to receive continuation of group health insurance
benefits for a period of eighteen (18) months, with the Company to continue to
pay the same portion of the monthly premium for Executive and Executive’s
eligible dependents as the Company paid immediately prior to Executive’s
Involuntary Termination, provided, that Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), for Executive and Executive’s eligible dependents who were
covered under the Company’s health plans as of the date of Executive’s
Involuntary Termination.


2.Termination of Employment due to Executive’s Death or Disability. If
Executive’s employment is terminated by the Company due to Executive’s death or
Disability, the Company shall pay to Executive (or Executive’s estate or legal
representative, if applicable) the Accrued Obligations as soon as practicable
following the date of Executive’s termination of employment.






--------------------------------------------------------------------------------




3.Other Terminations. If Executive’s employment is terminated at any time by the
Company other than without Cause or due to Executive’s death or Disability
(including a non-renewal of this Agreement) or by Executive without Good Reason,
the Company shall not have any other or further obligations to Executive under
this Agreement (including any financial obligations) except that Executive shall
be entitled to receive the Accrued Obligations and any continuation of benefits
required by COBRA or applicable law (for which Executive shall be solely
responsible).
4.Release. As a condition to Executive’s receipt of any post-termination
benefits pursuant to Section 5.1 hereof, Executive shall execute and deliver
within fifty (50) days following the date of Executive’s Involuntary
Termination, and not revoke within any revocation period required by law, a
general release of all claims in favor of the Company (the “Release”) in the
form attached hereto as Exhibit C, although the Company reserves the right to
update the release in Exhibit C to reflect changes in the law. If the terms of
the release are such that the permissible period for executing the release spans
two tax years, then any payments to be made pursuant to this Agreement shall
commence in the second of the two tax years.


5. Exclusive Remedy. Except as otherwise expressly required by law (e.g., COBRA)
or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing at
the termination of Executive’s employment shall cease upon such termination.


6.No Mitigation. Except as otherwise set forth herein, Executive shall not be
required to mitigate the amount of any payment provided for in this Section 5 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 5 be reduced by any compensation earned by
Executive as the result of employment by another employer or self-employment or
by retirement benefits.


7.Payments in Lieu of COBRA Continuation. Notwithstanding Section 5.1(d), with
regard to such COBRA continuation coverage, if the Company determines in its
sole discretion that it cannot provide such coverage without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to
Executive a taxable monthly payment in an amount equal to the monthly COBRA
premium (which amount shall be based on the premiums for the first month of
COBRA coverage).


6.Confidentiality.


1.Confidential Information. The Company and Executive recognize that Executive
will acquire certain confidential and proprietary information relating to the
Company’s business and the business of the Company’s affiliates. Such
confidential and proprietary information is information that derives independent
economic value, actual or potential, from not being generally known to the
public or to other persons who can obtain economic value from its disclosure or
use, and is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy (“Confidential Information”). Confidential Information
may include, without limitation, the following: business plans, projections,
planning and strategies, marketing plans, materials, pricing, programs and
related data, product information, services, budgets, acquisition plans, the
names or addresses of any employees, independent contractors or customers,
licensing strategy, statistical data, financial information or arrangements,
manuals, forms, techniques, know-how, trade secrets, software, any method or
procedure of the Company’s business, whether developed by the Company or
developed, or contributed to, by Executive during the course of Executive’s
employment, or made available to Executive by the Company or any of the
Company’s affiliates in the course of Executive’s employment, or any market
development, research or expansion projects, business systems and procedures and
other confidential business and proprietary information. Confidential
Information may be contained in written materials, verbal communications, the
unwritten knowledge of employees, or any other tangible medium, such as tape,
computer, or other means of electronic storage of information.


2.Obligation of Confidentiality. Executive acknowledges and agrees that (a) all
of the Confidential Information constitutes special, unique and valuable assets
of the Company and trade secrets, the disclosure of which would cause
irreparable harm and substantial loss to the Company and its affiliates. In view
of the foregoing, Executive agrees that at no time will Executive, directly or
indirectly, and whether during or after his or her employment




--------------------------------------------------------------------------------




with the Company, use, reveal, disclose or make known any Confidential
Information without specific written authorization from or written direction by
the Company. Executive further agrees that, immediately upon termination or
expiration of his or her employment for any reason whatsoever, or at any time
upon request by the Company, Executive will return to the Company all
Confidential Information.
7.Intellectual Property. Executive agrees that any and all discoveries,
concepts, ideas, inventions, writings, plans, articles, devices, products,
designs, treatments, structures, processes, methods, formulae, techniques and
drawings, and improvements or modifications related to the foregoing that are in
any way related to the Company’s patent portfolios or any other intellectual
property owned by the Company or its affiliates, whether patentable,
copyrightable or not, which are made, developed, created, contributed to,
reduced to practice, or conceived by Executive, whether solely or jointly with
others, in connection with Executive’s employment with the Company
(collectively, the “Intellectual Property”) shall be and remain the exclusive
property of the Company, and, to the extent applicable, a “work made for hire,”
and the Company shall own all rights, title and interests thereto, including,
without limitation, all rights under copyright, patent, trademark, statutory,
common law and/or otherwise. By Executive’s execution of this Agreement,
Executive hereby irrevocably and unconditionally assigns to the Company all
right, title and interest in any such Intellectual Property. Executive further
agrees to take all such steps and all further action as the Company may
reasonably request to effectuate the foregoing, including, without limitation,
the execution and delivery of such documents and applications as the Company may
reasonably request to secure the rights to Intellectual Property worldwide by
patent, copyright or otherwise to the Company or its successors and assigns.
Executive further agrees promptly and fully to disclose any Intellectual
Property to the officers of the Company and to deliver to such officers all
papers, drawings, models, data and other material (collectively, the “Material”)
relating to any Intellectual Property made, reduced to practice, developed,
created or contributed to by Executive and, upon termination, or expiration of
his or her employment with the Company, to turn over to the Company all such
Material. Any intellectual property which was developed by Executive prior to
the date of this Agreement, or which is developed by Executive during or after
the termination of this Agreement and is not in any way related to any of the
Company’s or any of its affiliates’ intellectual property, shall be owned by
Executive.


8.Covenants.


1.Exclusive Service; Non-Solicitation. During the term of Executive’s
employment, Executive agrees not to perform services for any other entity, group
or individual if such service would be in conflict with or interfere in any way
with the Company’s business interests (as reasonably determined by the Company).
In the event of the termination of Executive’s employment for any reason,
Executive, for a period of one year shall not: (a) solicit for employment and
then employ any employee of the Company or any of its affiliates or any person
who is an independent contractor involved with the Company or any of its
affiliates; (b) make any disparaging statement concerning the Company or any of
its affiliates, or Executive’s employment; or (c) induce, attempt to induce or
knowingly encourage any Customer of the Company or any of its affiliates to
divert any business or income from the Company or any of its affiliates or to
stop or alter the manner in which they are then doing business with the Company
or any of its affiliates. The term “Customer” shall mean any individual or
business firm that was or is a customer or client of, or one that was or is a
party in a investor agreement with, or whose business was actively solicited by,
the Company or any of its affiliates at any time, regardless of whether such
customer was generated, in whole or in part, by Executive’s efforts.


2.Return of the Company’s Property. Upon the termination of Executive’s
employment in any manner, as a condition to Executive’s receipt of any
post-termination benefits described in Section 5.1 of this Agreement, Executive
shall immediately surrender to the Company all lists, books and records of, or
in connection with, the Company’s business, and all other property belonging to
the Company.






--------------------------------------------------------------------------------




3.Cooperation. During the term of this Agreement and thereafter, Executive
agrees to cooperate with the Company and its affiliates, agents, accountants and
attorneys concerning any matter with which Executive was involved during
Executive’s employment. Such cooperation shall include, but not be limited to,
providing information to, meeting with and reviewing documents provided by the
Company and its affiliates, agents, accountants and attorneys during normal
business hours or other mutually agreeable hours upon reasonable notice and
being available for depositions and hearings, if necessary and upon reasonable
notice. If Executive’s cooperation is required after the termination of
Executive’s employment, the Company shall reimburse Executive for any reasonable
out of pocket expenses incurred in performing Executive’s obligations hereunder.




9.Section 409A of the Code.


1.Compliance with Section 409A. To the maximum extent permissible by applicable
law, the payments and benefits payable under this Agreement shall be interpreted
to be exempt from Section 409A of the Code, including, without limitation, the
exemptions pursuant to Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-1(b)(9). To the extent the payments and benefits under this Agreement are
subject to Section 409A of the Code, this Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder. If the Company and Executive determine that any compensation,
benefits or other payments that are payable under this Agreement and intended to
comply with Sections 409A(a)(2), (3) and (4) of the Code do not comply with
Section 409A of the Code, the Company and Executive agree to amend this
Agreement, or take such other actions as the Company and Executive deem
reasonably necessary or appropriate, to comply with the requirements of Section
409A of the Code, while preserving the economic agreement of the parties. In the
case of any compensation, benefits or other payments that are payable under this
Agreement and intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code, if any provision of the Agreement would cause such compensation, benefits
or other payments to fail to so comply, such provision shall not be effective
and shall be null and void with respect to such compensation, benefits or other
payments, and such provision shall otherwise remain in full force and effect.
Executive’s right to receive installment payments of any severance payments or
benefits under this Agreement shall be treated as a right to receive a series of
separate payments, and accordingly, each installment payment shall at all times
be considered a separate and distinct payment. To the extent any reimbursement
of expenses under this Agreement is subject to Section 409A of the Code, the
reimbursements shall be paid in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and be paid on or before the last day of Executive’s taxable
year following the taxable year in which Executive incurred the expenses.


2. Delayed Distribution under Section 409A. If Executive is a Specified
Executive on the date of Executive’s Separation from Service, any payments made
under Section 5.1 and any other payments or benefits (or portion thereof) under
this Agreement that are subject to Section 409A of the Code and payable upon
Executive’s Separation from Service shall be delayed in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, and such
payments or benefits shall be paid or distributed to Executive during the thirty
(30) day period commencing on the earlier of (a) the expiration of the six-month
period measured from the date of Executive’s Separation from Service or (b) the
date of Executive’s death. Upon the expiration of the applicable six-month
period under Section 409A(a)(2)(B)(i) of the Code, all payments deferred
pursuant to this Section 9.2 shall be paid in a single lump sum payment to
Executive (or Executive’s estate, in the event of Executive’s death). Any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.


10.General Provisions.






--------------------------------------------------------------------------------




1.Successors and Assigns. The rights of the Company under this Agreement may,
without the consent of Executive, be assigned by the Company, in its sole and
unfettered discretion, to any person, firm, corporation or other business entity
that at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of its obligations hereunder. As used
in this Agreement, the “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid that assumes and
agrees to perform this Agreement by operation of law or otherwise. Executive
shall not be entitled to assign any of Executive’s rights or obligations under
this Agreement. This Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount is at such time payable to Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee or,
if there be no such designee, to Executive’s estate.
2.Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for injunctive relief without the need for an undertaking
in order to enforce or prevent any violations of the provisions of this
Agreement.


3.Severability and Reformation. The parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof and the remaining provisions
shall remain in full force and effect. Moreover, any provision so affected shall
be limited only to the extent necessary to bring the Agreement within the
applicable requirements of law.


4.Governing Law and Venue. This Agreement is to be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought and any and all legal
proceedings to enforce this Agreement whether in contract, tort, equity or
otherwise, shall be brought in the state or federal courts sitting in Orange
County, California, the parties hereto hereby waiving any claim or defense that
such forum is not convenient.
5.Arbitration of Disputes.


(a)Agreement to Arbitrate.  The parties hereby agree that any and all disputes,
claims or controversies arising out of or relating to this Agreement, the
employment relationship between the parties, or the termination of the
employment relationship, that are not resolved by their mutual agreement shall
be resolved by final and binding arbitration by a neutral arbitrator.  This
agreement to arbitrate includes any claims that the Company may have against
Executive, or that Executive may have against the Company and any of its
affiliates or its or their officers, directors, employees, agents and
representatives.


(b)Covered Claims.  The claims covered by this agreement to arbitrate include,
but are not limited to, claims for:  wrongful termination; breach of any
contract or covenant, express or implied; breach of any duty owed to Executive
by the Company or to the Company by Executive; personal, physical or emotional
injury; fraud, misrepresentation, defamation, and any other tort claims; wages
or other compensation due; penalties; benefits; reimbursement of expenses;
discrimination or harassment, including but not limited to discrimination or
harassment based on race, sex, color, pregnancy, religion, national origin,
ancestry, age, marital status, physical disability, mental disability, medical
condition, or sexual orientation; retaliation; violation of any local, state, or
federal constitution, statute, ordinance or regulation (as originally enacted
and as amended), including but not limited to Title VII of the Civil Rights Act
of 1964, Age Discrimination in Employment Act of 1967, Americans With
Disabilities Act, Fair Labor




--------------------------------------------------------------------------------




Standards Act, Executive Retirement Income Security Act, Immigration Reform and
Control Act, Consolidated Omnibus Budget Reconciliation Act, Family and Medical
Leave Act, California Fair Employment and Housing Act, California Family Rights
Act, California Labor Code, California Civil Code, and the California Wage
Orders.  This Agreement shall not apply to any dispute if an agreement to
arbitrate such dispute is prohibited by law.


(c)Arbitration Process.  The Parties further agree that any arbitration shall be
conducted before one neutral arbitrator selected by the parties and shall be
conducted under the Employment Arbitration Rules of the American Arbitration
Association (“AAA Rules”) then in effect.  Executive may obtain a copy of the
AAA Rules by accessing the AAA website at www.adr.org., or by requesting a copy
from the President of the Board.  By signing this Agreement, Executive
acknowledges that he or she has had an opportunity to review the AAA Rules
before signing this Agreement.  The arbitration shall take place in Orange
County, California.  The arbitrator shall have the authority to order such
discovery by way of deposition, interrogatory, document production, or
otherwise, as the arbitrator considers necessary to a full and fair exploration
of the issues in dispute, consistent with the expedited nature of arbitration. 
The arbitrator is authorized to award any remedy or relief available under
applicable law that the arbitrator deems just and equitable, including any
remedy or relief that would have been available to the parties had the matter
been heard in a court.  Nothing in this Agreement shall prohibit or limit the
parties from seeking provisional remedies under California Code of Civil
Procedure section 1281.8, including, but not limited to, injunctive relief from
a court of competent jurisdiction.  The arbitrator shall have the authority to
provide for the award of attorney's fees and costs if such award is separately
authorized by applicable law.  Executive shall not be required to pay any cost
or expense of the arbitration that he would not be required to pay if the matter
had been heard in a court.  The decision of the arbitrator shall be in writing
and shall provide the reasons for the award unless the parties agree otherwise. 
The arbitrator shall not have the power to commit errors of law or legal
reasoning and the award may be vacated or corrected on appeal to a court of
competent jurisdiction for any such error. 


(d)Federal Arbitration Act.  This agreement to arbitrate shall be enforceable
under and subject to the Federal Arbitration Act, 9 U.S.C. Sections 1, et. seq.


6.Entire Agreement, Amendment and Waiver. This Agreement contains the entire
understanding and agreement between the parties, and supersedes any other
agreement between the Company and Executive, whether oral or in writing, with
respect to the subject matter hereof. This Agreement may not be altered or
amended, nor may any of its provisions be waived, except by a writing signed by
both parties hereto or, in the case of an asserted waiver, by the party against
whom the waiver is sought to be enforced. Waiver of any provision of this
Agreement, or any breach thereof, shall not be deemed to be a waiver of any
other provision or any subsequent alleged breach of this Agreement.


7.Survival and Counterparts. The provisions of Sections 1 (Definitions), 5
(Termination and Severance), 6 (Confidentiality), 7 (Intellectual Property), 8
(Covenants) and 10 (General Provisions) of this Agreement shall survive the
termination of this Agreement. This Agreement may be executed in counterparts,
with the same effect as if both parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
ACACIA RESEARCH GROUP LLC
/s/ Clayton J. Haynes
Clayton J. Haynes
Chief Financial Officer and Treasurer

EXECUTIVE
 
/s/ Matthew Vella
Matthew Vella
Chief Executive Officer
 



    
















    




--------------------------------------------------------------------------------




EXHIBIT A
INSIDER TRADING POLICY
























































--------------------------------------------------------------------------------




EXHIBIT B
SEXUAL HARASSMENT POLICY
























































--------------------------------------------------------------------------------




EXHIBIT C
GENERAL RELEASE OF CLAIMS
THIS GENERAL RELEASE OF CLAIMS (“Release”) is entered into as of this _____ day
of ________, ____, between __________ (“Executive”), and Acacia Research Group
LLC, a Delaware limited liability company (the “Company”) (collectively referred
to herein as the “Parties”).
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of September __, 2015 (the “Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and
WHEREAS, the Company and Executive now wish fully and finally to resolve all
matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and that Executive acknowledges that Executive would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:
1.    General Release of Claims by Executive.
1.1    Release and Discharge of Claims. In consideration for the promises and
covenants contained herein, Executive irrevocably and unconditionally releases
and discharges the Company and all affiliated and related entities, and their
respective agents, officers, directors, stockholders, members, employees,
attorneys, insurers, subsidiaries, predecessors, successors and assigns
(“Company Releasees”), from any and all claims, liabilities, obligations,
promises, causes of actions, actions, suits, or demands, of whatsoever kind or
character, known or unknown, suspected to exist or not suspected to exist,
anticipated or not anticipated, arising from or relating to any omissions, acts
or facts that have occurred up until and including the date of this Release,
including but not limited to those arising from or related or attributable to
Executive’s employment with the Company and his or her separation from such
employment (“Claims”). Such Claims include, but are not limited to, claims based
upon any violation of the Company’s policies and regulations or any written or
oral contract or agreement between the Company and Executive; tort and common
law claims including but not limited to claims for wrongful or retaliatory
discharge, emotional distress, defamation, slander, libel or false imprisonment,
claims for attorneys’ fees, back pay, front pay or reinstatement; claims based
upon employment discrimination or harassment of any kind or nature, and claims
based upon alleged violation of: the California Fair Employment and Housing Act
(California Government Code section 12900, et seq.); the Unruh Civil Rights Act
(California Civil Code section 51); the California Family Rights Act (California
Government Code sections 12945.2 and 19702.3); the California Labor Code; the
Equal Pay Act of 1963, as amended (29 U.S.C. section 206(d) et. seq.); Title VII
of the Civil Rights Act of 1964, as amended (42 U.S.C. section 2000e et seq.);
the Executive Retirement Income Security Act of 1974, as amended (29 U.S.C.
section 1001 et seq.); the Family Medical Leave Act (29 U.S.C. section 2601 et
seq.); the Fair Labor Standards Act of 1938, as amended (29 U.S.C. section 201,
et seq.); the United States and California Constitutions; the Americans With
Disabilities Act, as amended (42 U.S.C. section 12101, et seq.); 42 U.S.C.
sections 1981 and 1983; State wage and hour laws; or any other State, Federal or
local statutes or laws. Executive further acknowledges that such Claims also
include claims based on the Age Discrimination in Employment Act, as amended (29
U.S.C. section 621, et seq.) (the “ADEA”) and the Older Workers Benefit
Protection Act (29 U.S.C. §626(f)), as amended (the “OWBPA”). The provisions of
this Section do not release claims that cannot be released as a matter of law.
The provisions of this Section also do not preclude (1) filing suit to challenge
the Company's compliance with the waiver requirements of the ADEA, as amended by
the OWBPA, or (2) filing a charge with the Equal Employment Opportunity
Commission. However, Executive acknowledges that he or she is not entitled to
any monetary damages resulting from any such actions.




--------------------------------------------------------------------------------




1.2    General Release. Executive understands that this Release extends to all
claims of every nature and kind, known or unknown, suspected or unsuspected,
arising from or attributable to the above-referenced matters and disputes.
Executive acknowledges that any and all rights granted him or her under section
1542 of the California Civil Code, or any other analogous Federal or State law
or regulation, are hereby expressly waived. Section 1542 of the California Civil
Code reads as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
Executive further acknowledges that he or she is aware that after executing this
Release, Executive or Executive’s agents may discover claims or facts in
addition to or different from those that he or she now knows of with respect to
the subject matter of this Release, but it is Executive’s intention to release
all such claims.
1.3    Executive acknowledges that this Release was presented to him or her on
the date indicated above and that Executive is entitled to have 21 days’ time in
which to consider it. Executive further acknowledges that the Company has
advised Executive that Executive is waiving his or her rights under the ADEA,
and that Executive may obtain advice concerning this Release from an attorney of
his or her choice, and Executive has had sufficient time to consider the terms
of this Release. Executive represents and acknowledges that if Executive
executes this Release before 21 days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period.
1.4    Executive understands that after executing this Release, Executive has
the right to revoke it within seven days after his or her execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven-day revocation period passes and Executive does not
revoke the Release in writing. Executive understands that this Release may not
be revoked after the seven-day revocation period has passed. Executive also
understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven-day
period.
1.5    Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth day after my execution of
it, so long as Executive has not revoked it within the time period and in the
manner specified herein. Executive further understands that Executive will not
be given any severance benefits under the Agreement until the effective date of
this Release.
2.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive.
3.    Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.
4.    Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.
5.    Governing Law. This Release will be governed by and construed in
accordance with the laws of the United States and the State of California
applicable to contracts made and to be performed wholly within such State, and
without regard to the conflicts of laws principles thereof.
6.    Counterparts. This Release may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.




--------------------------------------------------------------------------------




7.    Construction. The language in all parts of this Release shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Release or any part thereof.
8.    Entire Agreement. This Release and the Agreement set forth the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the Parties in respect of the subject matter contained herein.
9.    Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board.
10.    Understanding and Authority. The Parties understand and agree that all
terms of this Release are contractual and are not a mere recital, and represent
and warrant that they are competent to covenant and agree as herein provided.
The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.


IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.




Acacia Research Group LLC
By:        
Name:    
Its:    
EXECUTIVE







